SERVICE AGREEMENT THIS AGREEMENT (the “Agreement”) is made as of this 1st day of January, 2014, by and between the trusts listed in Appendix A (the “Trusts”), on behalf of themselves and each of their funds (except as noted) (the “Funds”) and John Hancock Advisers, LLC (“John Hancock”). WHEREAS, each Trust desires to retain John Hancock to provide certain services to the Trust and the Funds as described below; and John Hancock is willing to provide such services in the manner and on the terms hereinafter set forth. NOW, THEREFORE, each Trust and John Hancock hereby agree as follows: 1.
